Citation Nr: 0533065	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bursitis, right shoulder, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected wound of the right great toe 
with traumatic arthritis.  

3.  Entitlement to service connection for diverticulitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the RO's April 2004 decision, which 
granted service connection for "wound of right toe with 
traumatic arthritis," shows that the RO intended to grant 
service connection for the right great toe.  This issue has 
therefore been characterized as stated on the cover page of 
this decision.  

In April 2005, the veteran was afforded a hearing at the RO, 
before Clifford R. Olson, who is the Acting Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for 
diverticulitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

At his hearing, held in April 2005, the veteran appeared to 
raise the issue of entitlement to service connection for a 
cervical spine disability.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
is manifested by complaints of pain, and some limitation of 
motion, with flexion to 155 degrees, and abduction to 110 
degrees, without malunion, nonunion, or dislocation of the 
clavicle or scapula, ankylosis of scapulohumeral 
articulation, episodes of dislocation of the scapulohumeral 
joint, or malunion of the humerus.

2.  The veteran's wound of the right great toe with traumatic 
arthritis is manifested by degenerative changes of the 
interphalangeal (IP) joint, and the metatarsophalangeal (MTP) 
joint, and pain on motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
veteran's service-connected right shoulder disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5019, 5200, 5201, 5202, 5203 (2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent for veteran's service-connected wound of the right 
great toe with traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claims after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to these claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the June 2002 rating 
decision on appeal, the October 2002 statement of the case 
(SOC), and various supplemental statements of the case 
(SSOCs), including the most recent dated in January 2005, 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claims.

VCAA notice letters, dated in April 2002, June 2004 and 
September 2004, informed the veteran of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  That was 
accomplished in this case with VCAA notice being sent in 
April 2002, before the June 2002 RO decision.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The April 2002 VCAA notice letter 
asked the veteran to "please advise us if there is anything 
else you need to tell us that you feel is pertinent to the 
claim..."  The June 2004 VCAA notice letter requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Thus, the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records, including records from the Social Security 
Administration (SSA).  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, the record contains sufficient 
medical information to decide the claims discussed below.  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

I.  Increased Rating and Higher Evaluation

The veteran argues that an increased rating is warranted for 
his service-connected bursitis, right shoulder, currently 
evaluated as 10 percent disabling, and that an initial 
evaluation in excess of 10 percent is warranted for his 
service-connected wound of the right great toe with traumatic 
arthritis. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

A.  Bursitis, Right Shoulder

The veteran asserts that he has constant right shoulder pain 
which causes difficulty sleeping, and right arm and shoulder 
pain, as well as pain that radiates down his right hand.  He 
argues that he has had two surgeries on his shoulder, limited 
motion, and occasional spasms and swelling.  

At the outset, the Board notes that the veteran has cited 
treatment and symptoms for disorders for which service 
connection is not currently in effect as a basis for his 
increased rating claim.  In this regard, private and VA 
medical reports show a number of treatments for cervical 
spine symptoms, cervical disc pathology, and left shoulder 
and left upper extremity symptoms following a sports injury 
in 1977, as well as cervical spine and associated left 
shoulder symptoms in 1998.  See e.g. reports from a private 
hospital, dated in 1977; and reports from a private clinic, 
dated in April 1998.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
between May and July of 1968, he was treated for recurring 
right shoulder pain with ultrasound and injections.  The 
reports note tendonitis.  The veteran's separation 
examination report, dated in July 1968, shows that his upper 
extremities were clinically evaluated as normal.  As for the 
post-service medical evidence, reports associated with a VA 
examination, dated between June and August of 1969, do not 
note any previous right shoulder surgery.  They contain a 
diagnosis of bursitis, chronic, mild, right shoulder.  An 
accompanying X-ray report was negative.  

In August 1969, the RO granted service connection for 
"bursitis, chronic, mild, right shoulder," evaluated as 
noncompensable (0 percent disabling).  In March 2002, the 
veteran filed a claim for an increased rating.  In June 2002, 
the RO granted a 10 percent rating.  The veteran appealed for 
a higher rating.  

The RO rated the veteran's bursitis, right shoulder, under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5019.  Under DC 5019, 
bursitis is rated on limitation of motion of the affected 
part as degenerative arthritis.  

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  DC 
5003.

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

Under 38 C.F.R. § 4.71a, DC 5203, a 10 percent rating is 
granted for impairment of the clavicle or scapula in the 
major or minor arm, malunion or nonunion without loose 
movement.  A 20 percent rating is granted for nonunion with 
loose movement or for dislocation.  

The relevant medical evidence includes VA and non-VA medical 
records, dated between March 2002 and 2005.  This evidence 
includes VA progress notes, dated between March 2002 and 
2005, which show that the veteran has continued to receive 
treatment for his cervical spine symptoms.  These reports 
also show that the veteran has complained of neck and 
bilateral shoulder pain, with some reports noting complaints 
of radiation to the right thumb.  This evidence shows the 
following: September 2002 reports note a motor examination 
that showed 5/5 strength; an October 2002 report indicates 
that the right shoulder had 4+/5 strength; a January 2003 
report indicates that the right upper extremity had 4/5 
strength, 2 /2 DTRs (deep tendon reflexes) of the BUE 
(bilateral upper extremities), and 1/2 DTRs at the right 
biceps. 

A VA examination report, dated in May 2002, shows that the 
veteran stated that he had longstanding right shoulder 
symptoms that included pain.  He reported that his arm was 
easily fatigued, and that his pain has made sleeping 
difficult.  He stated that he had recently been terminated 
from his job as the regional manager for a manufacturing 
company, that his shoulder interfered with his job 
performance, and that he thinks that this played a large part 
in his being terminated.  

On examination, there was a well-healed surgical scar over 
the anterior aspect of the shoulder.  The right shoulder had 
flexion to 165 degrees, with pain from 155 to 165 degrees.  
Abduction went to 180 degrees, with pain from 110 to 180 
degrees.  Internal rotation was 25 degrees, with pain 
throughout the range.  External rotation was 90 degrees, with 
pain throughout the range of motion.  Extension was 25 
degrees, with pain at the extreme of motion.  X-rays were 
normal.  The impression was service-connected bursitis of the 
right shoulder, postoperative, impingement sydrome.  

The Board finds that the claim must be denied.  In this case, 
the May 2002 VA examination report indicates that the veteran 
has right shoulder impingement syndrome.  There is no 
competent evidence to show that he has a malunion or nonunion 
of the clavicle or scapula.  Therefore, the criteria for a 20 
percent rating are not shown to have been met under DC 5203, 
and the claim is denied.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. § 4.71a, DC 5200, a 30 percent rating is 
warranted for: scapulohumeral articulation, ankylosis of: 
favorable, abduction to 60 degrees can reach mouth and head 
(major arm).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for: limitation of motion of the major or 
minor arm at shoulder level.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for impairment 
of the humerus in the major arm, a 20 percent rating is 
granted when there is malunion, with moderate deformity.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level.  

The May 2002 VA examination report shows that the veteran's 
right arm had painless flexion to 155 degrees, and painless 
abduction to 110 degrees.  Therefore, a limitation of motion 
of the right arm at shoulder level is not shown.  In 
addition, there is no competent evidence to show that the 
veteran's right arm is productive of ankylosis of 
scapulohumeral articulation, infrequent episodes of 
dislocation of the scapulohumeral joint with guarding of 
movement only at shoulder level, or malunion of the humerus 
with moderate deformity.  Accordingly, the criteria for a 
rating in excess of 10 percent have not been met under DC's 
5200, 5201, or 5202.  See also 38 C.F.R. § 4.71a, DC 5003.

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  While the veteran's reports of pain 
and weakness have been considered, and while there appears to 
be some limitation of right shoulder motion, the evidence is 
insufficient to show that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent.  In this regard, 
the May 2002 VA examination report shows that the examiner 
noted that the veteran had pain on motion, to include 
beginning at 155 degrees of flexion, 110 degrees of 
abduction, as well as pain on all other directions of motion 
(with the exact point of onset of pain was not provided).  
The examiner stated that no definite atrophy was noted, but 
there was demonstrated some giving way on strength testing 
secondary to pain.  It was further noted that it was not 
feasible to attempt functional loss in terms of additional 
limitation of motion with any medical certainty.  The 
veteran's strength has always been characterized as 4/5 
greater, and there is no evidence of definite atrophy, or 
incoordination.  Given the findings (or lack thereof) as to 
ranges of motion, strength, atrophy, and neurological 
functioning for the service-connected right shoulder, the 
findings are insufficient to show that the veteran has 
functional loss due to pain to warrant a rating in excess of 
10 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's bursitis, right 
shoulder disability warrants no higher than a 10 percent 
rating.  Accordingly, the claim must be denied.  In reaching 
this decision, the Board again notes that the veteran is 
shown to have received a great deal of treatment for the 
symptoms of a disorder for which service connection is not 
currently in effect, i.e., a cervical spine disorder.  
However, in reaching this decision, the Board has not 
attempted to dissociate any cervical spine symptoms which may 
affect the right shoulder functioning from the veteran's 
service-connected right shoulder condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  As a final matter, 
although the veteran has argued that his right shoulder 
symptoms have played a part in his employment termination, 
SSA records do not discuss a right shoulder disability, and 
he has not submitted "evidence of unemployability" based on 
his right shoulder, such that a TDIU claim has been raised.  
See Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001).

B.  Wound, Right Great Toe, with Traumatic Arthritis

The veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for his wound of the right 
great toe, with traumatic arthritis.  A review of the 
transcript of his April 2005 hearing shows that he testified 
to the following: he has swelling of the entire foot as well 
as arthritis and gout; he must wear special shoes; his toe 
hurts on motion; he has tingling and throbbing of the feet; 
he cannot walk very much due to his symptoms.  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that in 
October 1967, he was treated for a right foot infection.  In 
November 1967, he was treated for right foot cellulitis with 
a broken right large toenail.  The veteran's separation 
examination report, dated in July 1968, shows that his feet 
were clinically evaluated as normal.  The post-service 
medical evidence includes a report from R. K., M.D., dated in 
June 2001, which notes treatment for complaints of right 
great toe pain.  On examination, there was mild enlargement 
of the IP joint, which had stiffness on motion, with pain at 
the extreme range of motion.  X-rays revealed osteophytes on 
the medial inferior aspect of the IP joint.  The impression 
was post-traumatic arthritis, right great toe.  

In April 2004, the RO granted service connection for wound of 
the right great toe with traumatic arthritis, evaluated as 10 
percent disabling.  The RO assigned an effective date for 
service connection (and the 10 percent rating) of March 7, 
2002.  The veteran has appealed the issue of entitlement to 
an initial evaluation in excess of 10 percent.   

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The RO has rated the veteran's wound of the right great toe 
with traumatic arthritis as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  Under DC 5284, a 
10 percent rating is warranted for a moderate foot injury.  A 
20 percent rating requires a moderately severe foot injury.

The medical evidence includes VA outpatient treatment and 
examination reports, dated between March 2002 and 2005.  The 
VA outpatient treatment reports show that in November 2003, 
the veteran was noted to have bilateral heel spur syndrome, 
more severe on the right, with metatarsalgia, and that he was 
given "hiker shoes with rocker soles."  In December 2004, 
he was treated for toe and foot pain.  He reported that he 
was taking anti-inflammatories for treatment of his gout, and 
that he wore special shoes.  He also reported "that he 
recently had a flare-up of his left great toe for the last 
month" (emphasis added).  On examination, the right great 
toe had pain and tenderness with movement of the IP joint.  
The relevant assessment was mild to moderate arthritis of the 
right great toe IP arthritis.  

A VA foot examination report, dated in September 2004, shows 
that the veteran complained of consistent pain and swelling 
in his right great toe.  He stated that he could only walk 
100 yards with pain, at which point he had to stop.  He 
denied currently being on anti-inflammatories.  On 
examination, he walked with a mild limp on the right side.  
He had a decreased range of motion at the MTP and IP joints 
of the right great toe.  There was no significant scarring at 
the right great toe.  The MTP joint had 10 degrees of plantar 
flexion, and 10 degrees of dorsiflexion.  The IP joint had 
dorsiflexion to neutral and flexion to 30 degrees.  X-rays 
revealed bipartite sesamoids with fibular and tibial 
sesamoids of the right great toe, degenerative changes of the 
IP joint, and minimal degenerative changes at the MTP joint.  
The assessment was early degenerative changes of the right 
great toe.  The assessment noted that the veteran had pain on 
motion as well as ambulation, but that the degree of 
limitation of function was difficult to ascertain with any 
certainty, and may improve with shoe modifications.   

A decision of the Social Security Administration (SSA) dated 
in August 2003, indicates that the SSA determined that the 
veteran was disabled as of September 2002 due to "severe" 
conditions listed as: cervical spine conditions, gouty 
arthritis of the big toe, and chronic headaches. 

The Board finds that the criteria for a rating in excess of 
10 percent under DC 5284 have not been met.  The Board first 
notes that VA progress notes dated between 2003 and 2004 show 
that the veteran is shown to have disorders involving both 
his left and right feet for which service connection is not 
currently in effect, and which are productive of 
symptomatology that is distinct from his right great toe 
disability.  Specifically, he is shown to have gout of the 
left foot, left great toe arthritis, and a small plantar spur 
on the right calcaneus.  He is also shown to have bilateral 
heel spur syndrome for which he was prescribed hiker shoes 
with rocker soles.  See November 2003 VA progress note.  To 
the extent he may have gout affecting his right big toe, the 
Board has not attempted to dissociate any of those symptoms 
from his service-connected condition.  Mittleider.  In this 
case, the Board has noted the demonstrated ranges of motion 
in the right great toe.  Specifically, the September 2004 VA 
examination report shows that the veteran's right great toe 
MTP joint had 10 degrees of plantar flexion, and 10 degrees 
of dorsiflexion, and that the IP joint had dorsiflexion to 
neutral and flexion to 30 degrees.  This report further shows 
that the veteran's right great toe had "no significant 
scarring."  In addition, the December 2004 VA progress note 
shows that the examiner specifically characterized the 
veteran's right great toe IP arthritis as "mild to 
moderate."  Therefore, the Board finds that the criteria for 
a higher rating under DC 5284 have not been met.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5283, a 20 percent 
rating is warranted for moderately severe malunion or 
nonunion of tarsal or metatarsal bones.   However, a review 
of the evidence, to include X-ray reports, does not show that 
the veteran has a malunion or nonunion of tarsal or 
metatarsal bones in his right great toe.  Therefore the 
criteria for a rating in excess of 10 percent under DC 5283 
have not been met.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

C.  Conclusion

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Other Criteria and Extraschedular Rating  

For the disabilities rated here, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (2005) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A rating in excess of 10 percent for service-connected 
bursitis, right shoulder, is denied.

An initial rating in excess of 10 percent for service-
connected wound of the right great toe with traumatic 
arthritis is denied.  


REMAND

The veteran asserts that he is entitled to service connection 
for diverticulitis.  A review of the transcript of the 
veteran's hearing, held in April 2005, shows that he asserts 
that he was exposed to bacteria during his service in 
Vietnam, to include ingesting dirty water and food.  He 
testified that was hospitalized for about five to seven days 
in April or May of 1967 for gastrointestinal complaints 
during service, but that these records are missing.  He 
testified that he has had ongoing gastrointestinal symptoms 
since his service.  

The veteran's service medical records show that he was 
treated for stomach cramps in October 1967, with a notation 
of hookworm.  The veteran's separation examination report, 
dated in July 1968, shows that his abdomen and viscera were 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he denied having "frequent 
indigestion" or "stomach, liver or intestinal trouble." 

The post-service medical evidence includes an October 1988 
report from the Methodist Hospital, which shows that the 
veteran reported having stomach trouble "all of his life," 
and that he was treated for a probable spastic colon.   This 
report also notes "mild diverticulosis."  Private medical 
reports (the exact source is unclear) show that beginning in 
October 1993, the veteran was treated for diverticulitis.  VA 
progress notes, dated between 2002 and 2003, also contain 
notations of diverticulitis.  

In summary, the veteran asserts that he has had 
gastrointestinal symptoms since his service in Vietnam.  He 
was treated for GI symptoms during service, and is currently 
shown to have diverticulosis.  In addition, he is shown to 
have been awarded the Combat Infantryman Badge (CIB) and a 
Purple Heart, and is therefore shown to have participated in 
combat, and his statements and testimony must therefore be 
accepted to the extent that they are consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

The veteran has not yet been afforded a VA examination and an 
etiological opinion has not been obtained.  VA's fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the Board concludes that a remand is required 
for the scheduling of a VA examination.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The veteran should be afforded VA 
examination to assess the nature and 
etiology of all gastrointestinal 
disability present and the proper 
diagnoses thereof.  All necessary tests 
should be conducted.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any present gastrointestinal disorder was 
caused by his service.  The claims 
folders and a copy of this remand must be 
made available to the examiner for review 
in association with the examination.

2.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


